Citation Nr: 9927263	
Decision Date: 09/23/99    Archive Date: 10/05/99

DOCKET NO.  95-22 175	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1. Entitlement to service connection for a restrictive lung 
defect due to undiagnosed illness.

2. Entitlement to service connection for fibromyalgia.  


ATTORNEY FOR THE BOARD

P. A. Kultgen, Associate Counsel


INTRODUCTION

The veteran had active service from November 1986 to June 
1991 and service in Southwest Asia theater of operations from 
January 16, 1991 to April 22, 1991.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a July 1994 rating decision from the Houston, 
Texas, Department of Veterans Affairs (VA) Regional Office 
(RO), which denied service connection for lung restriction 
and fibromyalgia.  


FINDINGS OF FACT

1. The veteran served in the Southwest Asia Theater of 
operations during the Persian Gulf War from January to 
April 1991.

2. The record contains repeated complaints of and treatment 
for shortness of breath and chest pains.

3. The record contains no clear and consistent diagnosis of 
etiology of the veteran's complaints of shortness of 
breath and chest pains.  

4. There is no competent medical evidence of record providing 
a nexus between the veteran's current fibromyalgia and any 
incident of service, including complaints of back pain.  


CONCLUSIONS OF LAW

1. The veteran's undiagnosed illness manifested by shortness 
of breath and chest pains was incurred in or aggravated by 
her active military service.  38 U.S.C.A. §§ 1110, 5107(b) 
(West 1991); 38 C.F.R. §§ 3.303, 3.317 (1998).

2. The claim of entitlement to service connection for 
fibromyalgia is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Factual Background

On a report of medical history, completed in September 1986, 
the veteran reported a history of muscle strain in the upper 
right back in June 1986, but no history of recurrent back 
pain.  The veteran was treated in February 1987 and May 1989 
for cold symptoms, including shortness of breath.  A chest X-
ray examination in October 1987 revealed normal lung fields, 
except for a localized bulge to the left hilum with faint 
calcifications.  

In September 1990, the veteran was treated for complaints of 
back pain following lifting boxes.  An assessment of myalgia 
was noted.  Follow-up treatment was received for nine days 
for continuing complaints of pain.  In November 1990, 
the veteran complained of pain in the buttocks and lower 
right leg, of one-day's duration.  An assessment of myalgia, 
secondary to overuse, was reported.  

The veteran's separation physical examination in June 1991 
reported no abnormalities of the lungs and chest or of the 
spine.  On a report of medical history, competed at the same 
time, the veteran reported a history of recurrent back pain, 
but no history of shortness of breath, pain or pressure in 
the chest, or chronic cough.  Chest X-ray examination in June 
1991 showed a large calcifying node in the AP window 
compatible with old granulomatous disease.  The remaining 
lung fields were free of infiltrates or nodules.  

A VA examination was conducted in September 1991.  No 
respiratory abnormalities were noted.  The veteran's lungs 
were clear to auscultation.  No musculoskeletal diseases, 
injuries, or functional effects (except for of the feet) were 
noted.  The veteran did not report any complaints of back 
pain, shortness of breath, or respiratory problems.  

In January 1993, the veteran was treated at the emergency 
room for generalized malaise, with a diagnosis of influenza 
syndrome.  In February 1993, the veteran was treated at the 
emergency room for complaints of upper back pain, which began 
45 minutes earlier.  A history of a pulled back muscle seven-
to-eight years earlier was noted.  The veteran reported pain 
with each breath in the left lower chest area with some 
subjective dyspnea.  Diagnoses of chest wall pain 
questionably pleuritic type and a calcified nodule of the 
left chest of unknown etiology were reported.  

The veteran filed an initial claim for VA benefits for 
fibromyalgia and lung restriction with shortness of breath in 
February 1994.

A VA respiratory examination was conducted in April 1994.  
The veteran reported sudden pain in her chest, with 
difficulty breathing and hyperventilation, beginning in 
February 1993.  She stated that on several occasions, she 
felt as if she could not get enough breath and reported 
having upper respiratory infections three-to-four times per 
year.  The examiner noted that the veteran appeared to be 
under stress and displayed quite a bit of anxiety and 
apprehension.  On physical examination, the veteran's lungs 
were clear to auscultation and percussion, with no rales, 
rhonchi, or wheezes.  Chest X-ray examination noted a large 
calcified lymph node at the aortopulmonary window, which was 
not significantly changed since the November 1993 study.  
Pulmonary function test (PFT) interpretation showed 
mild restriction, with an assessment of moderate restrictive 
lung disease.  Forced expiratory volume in one second (FEV-1) 
was 57 percent of predicted and ratio of FEV-1 to forced 
vital capacity (FEV-1/FVC) was 92 percent.  The examiner 
provided diagnostic impressions of dyspnea of etiology 
unknown and probable anxiety/depression.  

A VA spinal examination was also conducted in April 1994.  
The veteran reported a history of severe pain in her upper 
back and chest, made worse by deep breathing.  She stated 
that she recalled having a similar episode during service in 
Saudi Arabia in 1991, and she noted that the spells were more 
severe with anxiety.  The veteran had no actual pain in her 
spine and was able to bend all extremities without difficulty 
and bend forward, backward, medial and laterally without 
difficulty.  The examiner noted that the veteran's periodic 
discomfort in the musculature of the upper chest and back was 
not present during the examination.  Physical examination 
showed good musculature of the back, with full range of 
motion and no objective evidence of pain on motion.  The 
examiner noted a history of fibromyalgia with no tenderness 
apparent during the examination.  The examiner provided 
diagnoses of no discomfort in the spine and a history of 
fibromyalgia in the musculature of the upper back and the 
front part of the chest with a severe episode in February 
1993.  The veteran reported recurrent episodes every four-to-
five months.  X-ray examination of the cervical spine 
revealed mild joint space narrowing consistent with 
degenerative joint disease.  X-ray examination of the 
thoracic spine was normal.  

In her VA Form 9, substantive appeal, received in July 1995, 
the veteran stated that she experienced back pain and 
respiratory problems prior to her emergency room treatment in 
1993, but was not treated for these conditions, due to a lack 
of medical insurance.  She reported that the back pain came 
and went, beginning during her active service.  She further 
reported that her lung restrictive problems began within 
four-to-six months of discharge.  

A private treatment record in February 1996 noted an 
assessment of upper respiratory infection, with complaints of 
sinus congestion, fever, and coughing.  

A VA examination for fibromyalgia was performed in March 1999 
and the examiner noted review of the veteran's claims file.  
The veteran reported several episodes of chest pain that 
radiated to the upper back area during her active service.  
She further reported a severe episode of pain in 1994, which 
required an emergency room visit.  The veteran stated that 
the pain was stress-related and was aggravated by deep 
breathing.  She noted that the back pain was mostly located 
in the shoulder blades and that she began to suffer from 
respiratory distress, unrelated to chest pain, in 1992-1993.  
On physical examination, the veteran's lungs were clear to 
auscultation and percussion.  Some tender points in the 
anterior aspect of the chest were noted.  The examiner noted 
no evidence of any tender or trigger points in the occipital, 
trapezius, or supraspinatus areas and full shoulder range of 
motion.  The lumbar spine showed adequate alignment, with no 
evidence of tender areas and full range of motion.  The 
examiner provided an impression of chest pain, most likely 
costochondritis due to the localization of the pain and the 
presence of radiation to the back.  The examiner stated that 
fibromyalgia was less likely due to the incomplete criteria 
for fibromyalgia, including 11-18 tender points, both above 
or below the waist for at least three moths.  The veteran 
presented with a history of diffuse pain present at least for 
three months, but did not present at least eleven tender 
points.  

A VA general medical examination was also conducted in March 
1999, and the examiner noted review of the veteran's claims 
file.  The veteran reported hospitalization in 1984 for an 
on-the-job injury to her back and left shoulder.  The stated 
that she had sharp pains, which shot across her upper back 
and into her chest, since 1990 or 1991, and noted some 
difficulty breathing with these pains.  On physical 
examination, the veteran had what sounded like rhonchi in the 
right anterior chest on deep inspiration, which cleared 
somewhat with coughing, but no rales or wheezes.  The 
examiner provided assessments of fibromyalgia (with reference 
to rheumatology examination) and respiratory defect.  

X-ray examination of the cervical spine in March 1999 
revealed moderate disc degenerative changes at C4-5.  X-ray 
examination of the thoracic spine showed mild degenerative 
changes in the lower thoracic spine.  PFT in April 1999 was 
within normal limits, despite suboptimal effort by the 
veteran.  FEV-1 was 83 percent of predicted and FEV-1/FVC was 
86 percent.  

By letter dated in December 1998, the veteran's former work 
supervisor stated that on two occasions, the veteran was sent 
home with a high fever.  The supervisor further noted that 
the veteran complained of unexplained fevers and difficulty 
breathing.  By letter dated in January 1999, the veteran's 
sister stated that following the veteran's return from the 
Persian Gulf, she complained of pain in her chest and back 
and shortness of breath during strenuous activity.  The 
veteran's sister noted that the veteran experienced extreme 
shortness of breath and dizziness, while hiking in the 
mountains of Colorado.  She further stated that prior to the 
veteran's service in the Persian Gulf, she had been a very 
physically active person and had not experienced these 
medical problems.  By letter dated in January 1999, the 
veteran's roommate stated that the veteran began complaining 
of fevers and night sweats in 1992 and was taken to the 
emergency room in February 1993 with difficulty breathing and 
back and chest pains.  


II. Analysis

Service Connection Generally

Service connection may be established where the evidence 
demonstrates that an injury or disease resulting in 
disability was contracted in the line of duty coincident with 
military service, or if pre-existing such service, was 
aggravated therein.  38 U.S.C.A. § 1110 (West 1991); 
38 C.F.R. § 3.303 (1998).  

When a disability is not initially manifested during service 
or within an applicable presumptive period, service 
connection may nevertheless be granted for any 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in or aggravated by service.  
See 38 U.S.C.A. § 1113(b) (West 1991); 38 C.F.R. § 3.303(d).  

The threshold question to be answered in the veteran's appeal 
is whether she has presented evidence of a well-grounded 
claim.  Under the law, a person who submits a claim for 
benefits shall have the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded.  38 U.S.C.A. 
§ 5107(a); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  
A claim need not be conclusive but only possible to satisfy 
the initial burden of § 5107(a).  Murphy v. Derwinski, 1 Vet. 
App. 78, 81 (1990).  If a claim is not well grounded, the 
application for service connection must fail, and there is no 
further duty to assist the veteran in the development of her 
claim.  38 U.S.C.A. § 5107, Murphy, 1 Vet. App. 78 (1990).  

The United States Court of Appeals for the Federal Circuit 
held that, "For a claim to be well grounded, there must be 
(1) a medical diagnosis of a current disability; (2) medical, 
or in certain circumstances, lay evidence of in[-]service 
occurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between an in-service [disease or 
injury] and the current disability. Where the determinative 
issue involves medical causation, competent medical evidence 
to the effect that the claim is plausible is required."  
Epps v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997) quoting 
Epps v. Brown, 9 Vet. App. 341, 343-344 (1996); see 38 C.F.R. 
§§ 3.303, 3.307, 3.309; Caluza v. Brown, 7 Vet. App. 498, 506 
(1995).  For the purpose of determining whether a claim is 
well grounded, the credibility of the evidence is presumed.  
See Robinette v. Brown, 8 Vet. App. 69, 75 (1995). 

Service Connection for Undiagnosed Illnesses

On November 2, 1994, Congress enacted the "Persian Gulf War 
Veterans' Benefits Act," Title I of the "Veterans' Benefits 
Improvements Act of 1994," Public Law 103-446.  That statute 
added a new section 1117 to Title 38, United States Code, 
authorizing the VA to compensate any Persian Gulf veteran 
suffering from a chronic disability resulting from an 
undiagnosed illness or combination of undiagnosed illnesses 
which became manifest either during active duty in the 
Southwest Asia Theater of Operations during the Persian Gulf 
War, or to a degree of 10 percent or more within a 
presumptive period following service in the Southwest Asia 
Theater of Operations during the Persian Gulf War.  

To implement the Persian Gulf War Veterans' Act, the VA added 
38 C.F.R. § 3.317 which defines qualifying Persian Gulf 
service, as well as establishing the presumptive period for 
service connection and a broad but nonexclusive list of 
signs or symptoms which may be representative of undiagnosed 
illnesses for which compensation may be paid.  These "signs 
or symptoms" include:  fatigue; signs or symptoms involving 
skin; headaches; muscle pain; joint pain; neurologic signs or 
symptoms; neuropsychological signs or symptoms; signs or 
symptoms involving the upper or lower respiratory system; 
sleep disturbances; gastrointestinal signs or symptoms; 
cardiovascular signs or symptoms; abnormal weight loss; and 
menstrual disorders.  38 C.F.R. § 3.317(b) (1998).  The signs 
and symptoms can include both objective evidence perceptible 
to an examining physician and other, non-medical indicators 
that are capable of independent verification, such as time 
lost from work, evidence that the veteran has sought medical 
treatment for symptoms, evidence affirming changes in the 
veteran's appearance, physical abilities, and mental and 
emotional attitude.  38 C.F.R. § 3.317 (a)(2) (1998); 60 Fed. 
Reg. 6660, 6663 (Feb. 3, 1995).  

The regulation establishes that the disability must be 
manifest either during active service in the Southwest Asia 
theater of operation during the Persian Gulf War, or to a 
degree of 10 percent or more not later than December 31, 
2001.  38 C.F.R. § 3.317(a)(1)(i) (1998).  To be compensable 
under 38 C.F.R. § 3.317, the disability cannot be attributed 
to any known clinical diagnosis.  38 C.F.R. § 3.317(a)(1)(ii) 
(1998).  Disabilities that have existed for 6 months or more 
and disabilities that exhibit intermittent episodes of 
improvement and worsening over a six-month period will be 
considered chronic.  38 C.F.R. § 3.317(a)(3) (1998).  

A well-grounded claim for benefits under 38 U.S.C. § 1117 and 
38 C.F.R. § 3.317 requires the following:  1) proof of active 
military, naval, or air service in the Southwest Asia theater 
of operations during the Persian Gulf War; 2) proof of one or 
more signs or symptoms of undiagnosed illness; 3) proof of 
objective indications of chronic disability manifest during 
service or to a degree of disability of 10 percent or more 
during the specified presumptive period; and 4) proof that 
the chronic disability is the result of the undiagnosed 
illness.  See  VAOPGCPREC 4-99 (May 3, 1999).  The fourth 
element requires evidence of a nexus between the chronic 
disability and the signs or symptoms of the undiagnosed 
illness.  Id. at para. 12.  

Many of the signs and symptoms identified in 38 C.F.R. § 
3.317(b) are susceptible to lay observation by the veteran or 
other persons, and do not require medical evidence.  However, 
some instances require medical evidence to establish a 
well-grounded claim, where the sign or symptom is not 
reasonably susceptible of observation by lay persons.  See 
VAOPGCPREC 4-99, para. 9 (May 3, 1999).  

For purposes of this section the term "Persian Gulf veteran" 
means a veteran who served on active military, naval, or a 
air service in the Southwest Asia theater of operations 
during the Persian Gulf War, including Iraq, Kuwait, Saudi 
Arabia, the neutral zone between Iraq and Saudi Arabia, 
Bahrain, Qatar, the United Arab Emirates, Oman, the Gulf of 
Aden, the Gulf of Oman, the Persian Gulf, the Arabian Sea, 
the Red Sea, and the airspace above these locations.  38 
C.F.R. § 3.317(d) (1998).  The Persian Gulf War period began 
on August 2, 1990 and continues through a date yet to be 
prescribed by Presidential proclamation or law.  38 C.F.R. 
§ 3.2(i) (1998).  

In the instant case, the veteran has established service in 
the Southwest Asia Theater of operations during the Persian 
Gulf War.  Her DD Form 214 indicated service in Southwest 
Asia from January 1991 to April 1991.  

The evidence of record has established one or more signs or 
symptoms of undiagnosed illness (signs or symptoms involving 
the upper or lower respiratory system, 38 C.F.R. § 3.317(b)).  
The veteran reports complaints of chest and back pain with 
shortness of breath.  

The veteran's objective indications of chronic disability 
were not manifest during service.  The veteran's service 
medical records contain no complaints, diagnoses, or opinions 
of shortness of breath or any respiratory disorder, excepting 
two instances of cold symptoms, prior to service in the 
Persian Gulf.  Under the VA's Schedule for Rating 
Disabilities (Schedule), 38 C.F.R. Part 4 (1998), a 10 
percent evaluation for restrictive lung disease requires a 
FEV-1 of 71 to 80 percent predicted or; FEV-1/FVC of 71 to 80 
percent, or diffusion capacity of the lung for carbon 
monoxide by the single breath method (DLCO (SB)) of 66 to 80 
percent predicted.  38 C.F.R. § 4.97, Diagnostic Code 6845 
(1998).  On VA PFT in April 1999, FEV-1 was 83 percent of 
predicted and FEV-1/FVC was 86 percent.  However, VA PFT in 
April 1994 showed FEV-1 of 57 percent of predicted and FEV-
1/FVC of 92 percent.  An FEV-1 of 57 percent of predicted 
would warrant a 30- percent evaluation under the general 
rating formula for restrictive lung disease.  38 C.F.R. 
§ 4.97, Diagnostic Code 6845 (1998).  

The Board notes that the veteran's claimed restrictive lung 
defect, shortness of breath and chest pain is not attributed 
to any known clinical diagnoses.  During emergency room 
treatment in February 1993, chest wall pain was noted, 
questionably pleuritic type, with no confirmed diagnosis.  VA 
examination in April 1994 noted a diagnostic impression of 
dyspnea of unknown etiology, possibly due to 
anxiety/depression.  VA examination in March 1999 noted an 
impression of chest pain, most likely costochondritis, and 
respiratory defect.  Again no confirmed diagnosis was 
provided.  

The VA examination and PFT in April 1994 attributed the 
veteran's mild restriction to moderate restrictive lung 
disease and dyspnea of etiology unknown.  The veteran's 
shortness of breath and chest pains have been possibly 
attributed to anxiety/depression, restrictive lung disease, 
and costochondritis.  No physician has provided a clear 
diagnosis resulting from the veteran's complaints of 
shortness of breath and chest pain.  As there is no evidence 
of a diagnosed disability resulting in the veteran's chronic 
condition, the Board finds that the evidence establishes that 
the veteran's disability has "escaped" diagnosis.  Such 
evidence is sufficient to support a well-grounded claim.  See 
VAOPGCPREC 4-99, para. 14 (May 3, 1999).  

Based on the service medical records, the veteran's 
statements, and records of VA examinations, the Board finds 
that the veteran's claim for service connection for an 
undiagnosed illness manifested by shortness of breath and 
chest pains is well grounded.  38 U.S.C.A. §5107(a) (West 
1991).  The VA has a duty to assist the veteran in the 
development of all facts pertinent to her claim.  38 U.S.C.A. 
§ 5107(a); 38 C.F.R. § 3.103(a) (1998).  The claims folder 
contains all available service medical records and the RO has 
requested and received the available reports of VA medical 
examinations.  The veteran has not identified any post-
service VA or private treatment of her respiratory defect, 
which has not already been obtained.  It appears that all 
possible development has been completed, and the VA has 
satisfied its duty to assist the veteran under these 
circumstances.  38 U.S.C.A. § 5107(a).

There is no affirmative evidence of record that the veteran's 
undiagnosed illness was not incurred during active military 
service in the Southwest Asia theater of operations, was 
caused by a supervening condition or event, or was the result 
of the veteran's own willful misconduct or the abuse of 
alcohol or drugs.  38 C.F.R. § 3.317(c).  The veteran has 
repeatedly complained of chest pains and shortness of breath, 
since February 1993.  The veteran's sister and roommate 
reported that since return from the Persian Gulf, the veteran 
had suffered from decreased ability to perform strenuous 
activity.  Although repeated VA examinations were performed 
and the veteran's complaints noted, no clear and consistent 
diagnosis of the veteran's respiratory defect has been 
provided.  The Board finds that the evidence does not 
preponderate against the veteran's claim for service 
connection for an undiagnosed illness manifested by shortness 
of breath and chest pains.


Service Connection for Fibromyalgia

The veteran has submitted evidence of a current disability.  
Assessments of fibromyalgia and a history of fibromyalgia 
were noted on VA examinations in April 1994 and May 1999.  

During service the veteran complained of back pain in 
September 1990 and was treated for these complaints for nine 
days.  The veteran was again treated in November 1990 for 
buttock and right leg pain.  At both times an assessment of 
myalgia was provided.  These findings appeared to be acute 
and transitory and had resolved by service separation.  No 
further complaints of back pain were noted in the more than 
six remaining months of the veteran's active service.  
No abnormalities of the spine were noted on separation 
examination, although the veteran reported recurrent back 
pain at service separation examination in June 1991.  

However, there is no competent evidence of record providing a 
nexus between the veteran's current complaints of back pain, 
and diagnosis of fibromyalgia, and any incident of her 
military service, to include her two assessments of myalgia 
during 1990.  The Board notes that on VA examination in 
September 1991, the veteran reported no complaints of back 
pain.  The Board further notes that the VA examiner in March 
1999 indicated that the veteran's pain was not likely to be 
the result of fibromyalgia, but instead was attributed to 
costochondritis.  The examiner did not indicate that this 
condition was incurred in or aggravated by the veteran's 
military service.  The veteran was first treated for 
complaints of back pain in February 1993, more than a year 
after discharge from service.  Without competent evidence of 
a nexus between the veteran's present complaints and any 
incident of service, the veteran's claim cannot be well 
grounded.  

The Board recognizes that the Court has held that there is 
some duty to assist in the completion of an application for 
benefits under 38 U.S.C.A. § 5103 (West 1991) even where the 
claim appears to be not well grounded.  Beausoleil v. Brown, 
8 Vet. App. 459, 465 (1996); Robinette v. Brown, 8 Vet. App. 
69, 79-80 (1995).  The appellant has not identified any 
medical evidence that has not been submitted or obtained, 
which would support a well-grounded claim.  Thus, VA has 
satisfied its duty to inform the veteran under 38 U.S.C.A. 
§ 5103(a).  See Slater v. Brown, 9 Vet. App. 240, 244 (1996).


ORDER

Entitlement to service connection for an undiagnosed illness 
manifested by shortness of breath and chest pains is granted.  

Entitlement to service connection for fibromyalgia is denied.  




		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals


 

